Case 3:19-cr-00029-AET Document 12 Filed 02/05/19 Page 1 of 1 Page|D: 135

MARINO, TORTORELLA §§ BOYLE, P.C.

ATTORNEYS AT LA\Y/'

 

mile H. MARINO 437 sourHERN BOULE\/ARD 888 SEVENTH AVENUE, QTH FLOOR
JOHN D. TORTORELLA CI¢IA'I`I~~IAM, NE\X/ ,JER§EY 07928_1433 NE\X/ YORK, NEW YORK 10019
JOHN A. BOYLE TELEPHONE <973> 824»9300 TELr-;PHONE <212) 307-3700
FAX <973> 324'8425 FAX <212) 262-0050
ROSEANN BAssLER DAL PRA* www.i<hmarm@.¢@m e~mail: kmarino@khmarino.com

EREZ J. DA\/Y* *OF COUNSEI_,

 

February 5, 2019

PHILLIP S. PAVLICK

VIA ECF

Honorable Anne E. Thompson, USDJ
United States District Court
Clarkson S. Fisher Building
& United States Courthouse
402 East State Street
Trenton, NJ 08625

Re: Um`l‘ed Slates v. George Gz`lmore
Crl`m. No. ]9-029 (AET)

Dear Judge Thompson:

Please accept this letter and the accompanying Certif`ication of Kevin H. Marino (“Marino
Certif`ication”) as Defendant George Gilmore’s response to the Government’s l\/Iotion to Inquire
into Potential Conflicts of Interest. As the correspondence attached to the Marino Certification
reflects: ( 1) We have provided the Government With Written conflict waivers_all executed in late
2017 and early 20l S_authorizing our joint representation of Defendant and his firrn’s employees
in the grand jury investigation that led to the indictment in this case; (2) despite those Waivers, We
have advised the Government that We Will Withdraw as counsel for the firm’s employees; (3) We
have therefore asked the Governrnent to Withdraw its Motion to Inquire; and (4) the Government
has nonetheless declined to do so.

Having secured Written conflict Waivers long before the indictment Was returned in this
case and having expressed our intention to Withdraw as counsel for the employees after that
indictment Was returned, We believe an inquiry into potential conflicts of interests is unnecessary
That said, We do not object to such an inquiry provided it does not result in a delay of the March
29th trial of this matter and thus compromise Mr. Gilmore’s rights under the Speedy Trial Act.

Thank you for your consideration of this submission

Respectfully,

w

Kevin H. Marino
Enclosures
cc: MattheW Skahill, AUSA
Jihee Suh, AUSA
Thornas Koelbl, Esq.

